      Case: 1:19-cv-00387 Document #: 24 Filed: 07/12/19 Page 1 of 3 PageID #:95




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ANUP PARMAR,
                                                   Case No.: 1:19-cv-00387
      PLAINTIFF,

 v.                                                Judge: Rebecca Pallmeyer

 CREDIT CONTROL, LLC

      DEFENDANT.


      DEFENDANT CREDIT CONTROL, LLC’S MOTION TO STAY DISCOVERY

        Defendant Credit Control, LLC (“Credit Control”), by and through its attorneys,

respectfully moves this Court to stay discovery during the pendency of its already filed Motion for

Judgment on the Pleadings and Motion to Stay proceeding pending rulings from the FCC.

        District courts have “extremely broad discretion in controlling discovery.” Jones v. City of

Elkhart, Ind., 737 F.3d 1107, 1115 (7th Cir. 2013). The court may, “for good cause,” limit the

scope of discovery to “protect a party from … undue burden or expense.” Fed. R. Civ. P. 26(c)(1);

see also Friends of the Parks v. Chi. Park Dist., No. 14-cv-9096, 2015 WL 4111312, at *1 (N.D.

Ill. Jul. 6, 2015). Filing a dispositive motion does not automatically stay discovery, however, and

the court is not required to grant a motion to stay discovery pending a ruling on a dispositive

motion. See, e.g., New England Carpenters Health & Welfare Fund v. Abbott Labs., No. 12 C

1662, 2013 WL 690613, at *1 (N.D. Ill. Feb. 20, 2013). Although such stays are frequently granted.

id.

        In light of Credit Control’s pending Motion for Judgment on the Pleadings, which likely

will resolve the instant matter in favor of Credit Control, or in the alternative, its Motion to Stay
     Case: 1:19-cv-00387 Document #: 24 Filed: 07/12/19 Page 2 of 3 PageID #:95




proceedings pending the published rules from the FCC, granting this Motion will save the parties

further expense and costs with respect to unnecessary discovery.

       WHEREFORE, Defendant Credit Control, LLC requests this Court stay discovery pending

a decision on its Motion for Judgment on the Pleadings and/or Motion to Stay Proceedings.

Dated: July 12, 2019                                       Respectfully Submitted,

                                                           WATTS LAW GROUP, LLC

                                                           Attorneys for Defendant
                                                           Credit Control, LLC

                                                           By:/s/ Patrick A. Watts
                                                           Patrick A. Watts, Esq.
                                                           150 S. Wacker, Suite 2400
                                                           Chicago, Illinois
                                                           Ph: (312) 741-0990
                                                           Email: pwatts@swattslaw.com
     Case: 1:19-cv-00387 Document #: 24 Filed: 07/12/19 Page 3 of 3 PageID #:95




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on this

date via ECF and regular mail addressed to the following:

Alexander J. Taylor, Esq.
Marwan R. Daher, Esq.
Omar T. Sulaiman, Esq.
Sulaiman Law Group, Ltd
2500 S Highland Ave, Suite 200
Lombard, IL 60148
Telephone: (630) 575-8181
ataylor@sulaimanlaw.com
mdaher@sulaimanlaw.com
osulaiman@sulaimanlaw.com
Attorneys for Plaintiff


Dated: July 12, 2019

                                                            By: /s/ Patrick A. Watts
                                                            Patrick A. Watts, Esq.
